Citation Nr: 9921660	
Decision Date: 08/02/99    Archive Date: 08/12/99

DOCKET NO.  97-28 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from March 1966 to March 1968.

The veteran filed a claim in February 1993 for service 
connection for hypertension.  This appeal arises from the 
January 1996 rating decision from the Hartford, Connecticut 
Regional Office (RO) that denied the veteran's claim for 
service connection for hypertension.  A Notice of 
Disagreement was filed in July 1996 and a Statement of the 
Case was issued in September 1997.  A substantive appeal was 
filed in September 1997.

In November 1992, a hearing at the RO before a local hearing 
officer was held.

This case was remanded in August 1998 for further 
development.  The case was thereafter returned to the Board.

The Board notes that in November 1998, the appellant filed a 
claim for an increased rating for service connected post 
traumatic stress disorder (PTSD).  By rating action of March 
1999, the rating assigned for this disability was confirmed.  
The veteran was notified of this decision that same month.  
There has been no appeal to date.


FINDINGS OF FACT

1.  There is no competent medical evidence linking the 
veteran's current hypertension to his military service, and 
the claim is not plausible.

2.  The requirements for presumptive service connection have 
not been met.



CONCLUSION OF LAW

The claim of entitlement to service connection for 
hypertension is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

On a service enlistment examination in January 1966, no 
history of high blood pressure was reported.  On examination, 
the veteran's blood pressure was 138/82, sitting.  

On a separation examination in February 1968, the veteran's 
blood pressure was 130/84, sitting.

On a VA examination in December 1968, the veteran's blood 
pressure was 140/90, sitting; 140/88, recumbent; 142/88, 
standing; 148/94, sitting after exercise; and 140/80, two 
minutes after exercise.  No diagnosis of hypertension was 
made.  

On a VA examination in August 1978, the veteran's indicated 
that he saw his personal physician for high blood pressure.  
On examination, the veteran's blood pressure was 142/74, 
sitting.  No diagnosis regarding blood pressure was made.

On a VA examination in December 1991, the veteran indicated a 
history of high blood pressure for which he took medication.  

At a hearing at the RO before a local hearing officer in 
November 1992, the veteran testified that he was on 
medication for high blood pressure, prescribed by his regular 
doctor.  He stated that he was taking these medications 
within a year of his return from Vietnam.  He did not take 
medication prior to service.  

In February 1993, a claim was filed for service connection 
for hypertension.

Treatment records from Joseph J. Guarding, M.D. or Mark 
Josel, M.D. were associated with the file and reflect that in 
May 1986, the veteran's had a past history of high blood 
pressure, for which he was on medication.  His blood pressure 
was 140/85.  Blood pressures between 1987 and 1995 were 
given.

By rating action of January 1996, service connection for 
hypertension was denied.  The current appeal to the Board 
arises from this action.

In an August 1998 letter sent to the veteran's address of 
record, the RO informed the veteran that he should submit the 
names and addresses of physician who treated him for 
hypertension.  No response has been received.

On a VA examination in February 1999, the veteran's past 
medical history was significant for hypertension, for which 
he was on medication.  The diagnoses included hypertension.

II.  Analysis
						
Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (1998).  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1998).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  Where a veteran served 90 days or more during a 
period of war and cardiovascular-renal disease, including 
hypertension, becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§  
1101, 1112, 1113, 1137 (West 1991 & Supp 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  In determining what constitutes 
disability to a degree of 10 percent the following 
regulations are for consideration:

7101  Hypertensive vascular disease 
(essential arterial hypertension):
 Diastolic pressure predominantly 100 or 
more.....................                                    
10
  Note 2: When continuous medication is 
shown necessary for control of 
hypertension with a history of diastolic 
blood pressure predominantly 100 or more, 
a minimum rating of 10 percent will be 
assigned.  

38 C.F.R. Part 4, Diagnostic Code 7101 (as in effect prior to 
January 12, 1998).

Effective January 12, 1998, the criteria was revised as 
follows:

Diastolic pressure predominantly 100 or 
more, or; systolic pressure predominantly 
160 or more, or; minimum evaluation for 
an individual with a history of diastolic 
pressure predominantly 100 or more who 
requires continuous medication for 
control            10
Note (1): Hypertension or isolated 
systolic hypertension must be confirmed 
by readings taken two or more times on at 
least three different days.  For purposes 
of this section, the term hypertension 
means that the diastolic blood pressure 
is predominantly 90mm. or greater, and 
isolated systolic hypertension means that 
the systolic blood pressure is 
predominantly 160mm. or greater with a 
diastolic blood pressure of less than 
90mm.

38 C.F.R. Part 4, Diagnostic Code 7101 (as in effect from 
January 12, 1998).

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Establishing service connection generally requires medical 
evidence of a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141 (1992); medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well- grounded 
claim set forth in Caluza, supra), petition for cert. filed, 
No. 97-7373 (Jan. 5, 1998); Heuer v. Brown, 7 Vet. App. 379 
(1995); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Alternatively, under 38 C.F.R. § 3.303(b) (1998), service 
connection may be awarded for a "chronic" condition when: (1) 
a chronic disease manifests itself and is identified as such 
in service (or within the presumption period under 38 C.F.R. 
§ 3.307 (1998)) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).

The veteran is claiming that he currently has hypertension 
that was incurred during service.  The evidence in this case 
reveals no hypertensive readings in service.  The readings 
within one year postservice do not meet the requirements of 
the applicable criteria for presumptive service connection, 
assuming that chronic 
hypertension was present at that time.  In fact, there is no 
evidence of chronic hypertension until many years 
postservice.  While the veteran was asked to furnish evidence 
confirming his allegation that he had been taking anti-
hypertensive medications since his return from service, no 
additional evidence was forthcoming.

The veteran has submitted no competent medical evidence to 
establish a nexus between any current chronic hypertension 
and his service, and he does not meet the requirements for 
presumptive service connection.  The only evidence that would 
support the veteran's claim is found in his statements and 
testimony; however, lay evidence is inadequate to establish a 
medical diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The veteran having failed to present evidence of a 
plausible claim for entitlement to service connection for 
hypertension, that claim must be denied.


ORDER

As a well grounded claim has not been presented, entitlement 
to service connection for hypertension is denied.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

